108 U.S. 18
1 S.Ct. 614
27 L.Ed. 636
CHICAGO & A. R. CO.v.WIGGINS FERRY CO.
January 29, 1883.

This is a suit begun in a state court of Missouri by the Wiggins Ferry Company, an Illinois corporation, against the Chicago & Alton Railroad Company, another Illinois corporation, to recover damages for the breach of a contract by which, as is alleged, the railroad company bound itself not to employ any other means than the ferry company's ferry for the transportation of passengers and freight, coming and going on its railroad, across the Mississippi at St. Louis. The railroad company defends on the ground, among others, that if the agreement actually entered into by the parties contains by construction any such provision as is claimed, it is in violation of the laws of Illinois, and in excess of the corporate powers of the company as an Illinois corporation. To avoid the effect of this defense the ferry company sets up, by way of estoppel, a judgment in another suit in a state court of Missouri, between the same parties, where precisely the same question was raised on the same contract, and in which it was decided that the railroad company did have the corporate authority under the laws of Illinois to make the contract. As soon as the pleadings in the case developed this issue, the railroad company petitioned for the removal of the suit to the circuit court of the United States for the eastern district of Missouri, the proper district, on the ground that 'full faith and credit has not been given to the public acts of the state of Illinois by the supreme court of the state of Missouri in the adjudication aforesaid, and that by reason of the facts herein set forth, and of such adjudication, and the pleading thereof as an estoppel, in the manner set forth in the plaintiff's amended petition, this suit is one arising under the constitution and laws of the United States.' The facts set forth in the petition were the charter and laws of Illinois, which governed the powers of the railroad company as an Illinois corporation.
The state court, on the filing of the petition for removal, accompanied by the necessary bond, stopped proceedings, but the circuit court, when the record was entered there, remanded the cause.* From an order to that effect this writ of error has been taken, and is now for hearing on the merits under the operation of rule 32, adopted at the last term, with a view to facilitating the final determination of questions of removal under the act of March 3, 1875, c. 137, (1 Supp. Rev. St. 173.)
Chester H. Krum and C. Beckwith, for plaintiff in error.
[Argument of Counsel from pages 20-22 intentionally omitted]
S. T. Glover and J. R. Shepley, for defendant in error.
WAITE, C. J.


1
In our opinion this is not a suit arising under the constitution or laws of the United States, within the meaning of that term as used in the removal act. If the courts of Missouri gave a wrong construction to the laws of Illinois in the that error cannot be corrected by means of a transfer of this suit from the state court to the circuit court of the United States. So long as the judgment stands, it cannot be impeached collaterally in the courts of the United States, any more than in those of the state, by showing that if due effect had been given to the laws it would have been the other way. If it has the effect of an estoppel, as is claimed, it will continue to have that effect until reversed or set aside in some appropriate form of proceeding instituted directly for that purpose. The courts of the United States must give it the same effect as a judgment that it has in the courts of the state. Whether as a judgment it operates as an estoppel does not depend on the constitution or laws of the United States. The correct decision of this question of estoppel, therefore, does not depend on the construction of the constitution or laws of the United States, but on the effect of a judgment under the laws of Missouri. The public acts of Illinois are in no way involved. If full faith and credit were not given to them by the Missouri court in the judgment which has been rendered, that may entitle the railroad company to a review of the judgment here on a writ of error, but in no other way can this or any other court of the United States invalidate that judgment on account of such mistakes, if any were in fact made.


2
Another ground taken in support of the jurisdiction of the circuit court upon the removal is, if we understand the argument of the counsel for the plaintiff in error, that the laws of Illinois, rightly construed, prohibit such a contract as it is alleged has been made, and as the Missouri court decided the other way when the former judgment was rendered, a transfer may be made so as to avoid a like error in this suit. The question thus presented is, not what faith and credit must be given the public acts of Illinois in Missouri, but what the public acts of Illinois, when rightly interpreted, mean. That does not depend on the constitution or laws of the United States, but on the constitution and laws of the state alone.


3
It is not even alleged in the petition for removal, or claimed in argument, that the courts of Illinois have as yet actually given the statutes in question any such construction as it is contended they should have. The most that can be insisted upon from all the allegations is that, on account of what has been done in other cases, the railroad company expects, when an opportunity occurs, the courts of Illinois will decide that the laws of that state gave the company no power to bind itself in the way the Missouri court has determined it did. So that the position of the railroad company on this application seems to be, that, while the questions arising on the effect of the public acts are apparently open in the courts of Illinois, and nothing has been done which, even on the principles of comity, can bind the courts of Missouri, a suit pending in a Missouri court may be removed to a court of the United States, because the Missouri court, on a former occasion, construed a public law of Illinois, which is involved, differently from what it should have done. To allow a removal upon such grounds would be to say that a suit arises under the constitution and laws of the United States whenever the public acts of one state are to be construed in an action pending in a court of another state. Clearly this is not so.


4
Even if it be true, as is contended by the counsel for the plaintiff in error, that a suit can be removed as soon as a federal question becomes involved, it is sufficient to say that in this case such a question has not arisen. Until the Missouri court fails in this suit to give full faith and credit to the public to which the jurisdiction of the to which the jurisdiction of the courts of the United States can attach, and then only for the correction of the errors that have been committed. It is not enough that in other cases decisions have been made which, if followed in this, will be erroneous. Until the error has actually been committed in this case, a federal question has not become involved. The presumption in all cases is that the courts of the states will do what the constitution and laws of the United States require, and removals cannot be effected to the courts of the United States because of fear that they will not.


5
The order remanding the cause is affirmed.



*
 See 11 Fed. Rep. 384.